DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to for the following reasons:  
In Fig 4, reference no. 113 and no. 119 do not have lead lines
The reference numbers used in the drawings do not have uniform size

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
central telescopic member 126 and locking pin apertures 128 (as set forth in ¶0066)

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to for the following reason:  
In 0063, after "bow beam", change "113" to --103--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 18, the limitation “the horizontal bars” lack proper antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6-10, 13, 17-18 and 20 are rejected under 35 U.S.C. 102(a1) as being anticipated by SE 525550 (‘550), as cited by the applicant.
SE ‘550 shows a catamaran that is capable of being used for a wheelchair, the catamaran comprising: two parallel pontoons [3, 4] secured abeam a bow beam [21B] (Fig 2); and a wheelchair engaging framework [9, 10; or 20] for selective attachment and submersion of a wheelchair in water between the pontoons behind the bow beam in use (see Fig 5).
	Applicant may note that the limitation “for selective attachment and submersion of a wheelchair in water” does not positively recite a wheelchair, but is considered to be merely a capability statement.

Re claim 6, the bow beam is capable of sliding relative to the bracket [10] on the pontoon (Fig 5), and therefore, the pontoons are considered to be slidably retained along the bow beam.
Re claim 7, the bracket [10] on each pontoons is considered to be a transverse sleeve, through which the bow beam is slidably located.
Re claim 8, the bow beam is non-rotatably located within each transverse sleeve.
Re claim 9, the transverse sleeve and the bow beam comprise corresponding rectangular cross sections.
Re claim 10, the sleeves are located at a forward location of the pontoons.
Re claim 13, in an alternative interpretation, the bracket [10] is considered to be the modular attachment brackets that is capable of attaching modular accessories thereto.
Re claim 17, the wheelchair engaging framework comprises forward and rearward pontoon attachment members each comprising horizontal bars [6A, 8A] engaged by respective forward and rearward pontoon brackets [10, 12].
Re claim 18, the horizontal bars are laterally offset adjustably engaged within the respective pontoon brackets.
Re claim 20, the wheelchair engagement framework further comprises wheelchair attachment members [20] for engaging a wheelchair framework of the wheelchair.


Claims 1, 6, 11-16 are rejected under 35 U.S.C. 102(a1) as being anticipated by Hannappel (US 4,687,447 A)
Hannappel shows a catamaran that is capable of being used for a wheelchair, the catamaran comprising: two parallel pontoons [80, 82] secured abeam a bow beam [112, 114] (Fig 5); and framework [122, 124, 126, 130, 132] that is capable of engaging a wheelchair for selective attachment and submersion of the wheelchair in water between the pontoons behind the bow beam in use. 
As also noted above, the limitation “for selective attachment and submersion of a wheelchair in water” does not positively recite a wheelchair, but is considered to be merely a capability statement.
Re claim 6, the pontoons are slidably retained along the bow beam.
Re claim 11, the bow beam comprises slidably engaged telescopic members [112, 114].
Re claim 12, the bow beam comprises a central telescopic member [114] within which laterally opposite lateral telescopic members [112] are slidably retained.
Re claim 13, the bow beam comprises modular attachment brackets [100; or 122; or 122 and 124] that are capable of attachment with modular accessories.
Re claim 14, the attachment brackets comprise sleeves [100] within which corresponding shafts of the accessories [88, 102] are slidably retained.
Re claim 15, the sleeves comprise at least one of vertically orientated and horizontally orientated sleeves.
Re claim 16, the bow beam comprises a rectangular cross-section and wherein the at least one of the vertically orientated and horizontally orientated sleeves are located on corresponding vertical horizontal surfaces of the rectangular bow beam.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over SE 525550 (‘550) in view of Lee (US 5,131,875 A)
SE ‘550 shows a catamaran having a single thruster [40], but does not disclose the catamaran as having two thrusters. It is also not sufficiently clear if the thruster extends below the pontoon.
Lee discloses a boat having a pair of thrusters [36], each extending below a lower surface of the boat (fig 1 and Fig 2). The pair of thrusters are independently operable for both propelling and steering the boat. The thrusters are electrically controllable by way of at least one electrical control accessory  (Fig 5). 
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to provide the catamaran of SE ‘550 with two thruster, as taught by Lee. Having a pair of independently-operable thrusters would have allowed the catamaran of SE ‘550 to be propelled as well as steered efficiently. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over SE 525550 (‘550) in view of Lee (US 5,131,875 A), and further in view of GB 2494309 A (‘309).
SE ‘550, as modified above by Lee, teaches a catamaran having two thrusters. Modified SE ‘550, however, fails to teach handlebar control comprising handles selectively tensioning control cables for controlling corresponding thruster.
GB ‘309 discloses a wheelchair propulsion system having two thrusters, and a handlebar control system with handles [SW1, SW2] selectively tensioning control cables [C1, C2] for controlling corresponding thruster (Fig 1). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to provide the modified catamaran of SE ‘550 with a handlebar control system, as further taught by GB ‘309. Having such an arrangement would have allowed a physically-challenged person to propel and maneuver the catamaran using only the hands.

Allowable Subject Matter
Claims 5 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chaney (US 9,045,200) and Belanger (US 9,446,639) each shows a catamaran with two pontoons secured abeam a bow beam, and framework that is capable of engaging a wheelchair.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY VASUDEVA whose telephone number is (571)272-6689. The examiner can normally be reached 6:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AJAY VASUDEVA/Primary Examiner, Art Unit 3617